Citation Nr: 1632987	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUES

1. Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Naples Community Hospital, Naples, Florida on July 23, 2012.

2. Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Naples Community Hospital, Naples, Florida on August 11, 2012.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida.  

On a March 2013 VA Form 9, the Veteran indicated his desire to have a hearing at a local VA office before a member of the Board.  The request was later withdrawn via a statement by the Veteran's representative received by VA in June, 2016.  As such, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran presented to the emergency department of Naples Community Hospital with heart palpitations on July 23 and August 11, 2012.  The Veteran has no disabilities that are presently service connected.  

The Veterans Millennium Health Care and Benefits Act provides for payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008 (2015).  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy eight separate conditions, including that the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(f).

In the summary of evidence sections of the February 2013 Statement of the Cases issued for both claims it is indicated that Aetna Health Insurance was the primary payer for emergency service provided on July 23 and August 11, 2012.  However, the Board's review of the claim file finds no evidence the Veteran had health insurance coverage provided by Aetna Health Insurance or any other insurance provider on July 23 or August 11, 2012.  This is not to say that the Veteran did not have such coverage only that documentation of such coverage is not presently associated with the claims file.  

As such, it is necessary that the VA Medical Center in Bay Pines, Florida associate with the claims file documentation that shows that the Veteran was covered by Aetna Health Insurance or other health insurance plan at the time of the July 23 and August 11, 2012 emergency services.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claim file the documentation showing that the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment received on July 23, 2012 and August 11, 2012 at Naples Community Hospital, Naples, Florida.  

In the event such documentation cannot be located, contact the Veteran and Naples Community Hospital, Naples, Florida and inquire as to whether the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment received on July 23, 2012 and August 11, 2012 at Naples Community Hospital, Naples, Florida.  
2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




